Citation Nr: 0014816	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to July 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision by the Togus, Maine RO whereby a 30 percent rating 
was continued for a left knee disability under the provisions 
of Diagnostic Code 5257.  This case was before the Board in 
September 1996, October 1997 and July 1999 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  Attempts to obtain all available evidence necessary for 
an equitable disposition of the veteran's appeal have been 
made by the RO.

2.  The veteran's service-connected left knee disability is 
manifested by instability, x-rays findings of generalized 
wear of all compartments of the left knee, painful motion, 
minimally decreased motor strength, some weakened movement 
and excess fatigability.


CONCLUSIONS OF LAW

1.  The veteran's left knee disability is not more than 30 
percent disabling according to the schedular criteria 
concerning knee impairment with instability and subluxation.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to 
include §§ 4.7, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a separate evaluation of 10 percent, and 
no more, for the veteran's left knee disability according to 
the schedular criteria concerning limitation of motion have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5503, 5260, 
5261 (1999); VAOPGCREC 9-98, August 14, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was treated for left knee pain during service.  
Following service, she underwent arthroscopic examination, 
which revealed a tear in the medial meniscus.  Subsequently, 
the veteran underwent a partial meniscectomy in August 1990.  
In January 1991, the RO granted service connection for a left 
knee disability, characterized as partial medial meniscectomy 
of the left knee.  

In October 1993, the veteran submitted a claim for an 
increased (greater than 30 percent) rating.  Submitted in 
support of her claim were treatment records from Maine 
Medical Center dated in 1993, which note the veteran's 
complaints of left knee pain.  In addition, treatment records 
from Douglas W. Brown, M.D., the veteran's private physician, 
were submitted.  These treatment records, dated in 1993, note 
the veteran's complaints of left knee pain, "snapping" with 
extension, and limping.

A November 1993 VA examination report notes the veteran's 
complaints of increasing disability due to her service-
connected left knee disability.  Specifically, she complained 
of a constant aching pain over the medial joint line and a 
grinding sensation located below the patella.  She reported 
frequent snapping and popping with motion of the left knee.  
The veteran indicated that she could flex the left knee while 
sitting, but not while bearing weight.  She further indicated 
that the knee occasionally gives way on stairs.  The veteran 
reported swelling of the knee on a daily basis.  The veteran 
was noted to walk with a barely perceivable limp, favoring 
the left knee.  Examination of the left knee revealed normal 
range of motion; the veteran winced on range of motion, 
suggesting pain.  A mild degree of crepitus was noted, as was 
an area of point tenderness over the medial joint line.  The 
knee was stable with varus stress; there was a slight degree 
of laxity with valgus stress.  Anterior and posterior drawer 
signs were normal, suggesting no unusual ACL laxity.  An area 
of decreased  sensation was noted over the upper lateral 
calf, just distal to a prior surgical incision.  No effusion 
was noted.  Impression was residuals of ACL reconstruction.  
The examiner stated that the veteran's knee "seems stable 
and there is no joint effusion presently."

A June 1994 operative report from Bertram Zarins, M.D., the 
veteran's private physician, notes the veteran's history of 
recurrent instability of the left knee.  The veteran 
underwent a left knee ACL replacement without complications.

In July 1994, the RO assigned a temporary total evaluation 
for the veteran's service-connected left knee from June 7, 
1994 until July 31, 1994.  Thereafter, a 30 percent rating 
was restored effective August 1, 1994. 

VA outpatient treatment reports dated from 1994 to 1996 are 
negative for complaints or findings of a left knee 
disability.

After reviewing the aforementioned evidence in September 
1996, the Board remanded the case to the RO for additional 
development, including a VA examination by a specialist in 
orthopedics.  In finding further examination necessary, the 
Board referenced the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), wherein the Court held that 38 C.F.R. §§ 4.40, 4.45 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the functional 
loss of a musculoskeletal disability must be considered 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  The Board also instructed the RO 
to request the names and addresses of all health care 
providers where the veteran received treatment for her 
service-connected left knee disability since June 1994.

The evidence of record indicates that the veteran failed to 
respond to the RO's October 1996 request for additional 
medical evidence.

The veteran was scheduled for a VA examination in January 
1997.  The examination report notes the veteran's history of 
six left knee operations since service.  The veteran 
indicated that since her last operation in November 1996, the 
left knee has been grossly stable and no longer gives way.  
She stated that her knee has improved to the extent that no 
external brace is needed.  The examination report further 
notes the veteran's complaints of swelling if she attempts to 
negotiate more than a dozen steps.  The veteran further 
complained that her left knee stays flexed and never achieves 
more than 80 degrees of straightening.  She denied any 
locking.  The veteran complained of constant pain in the 
front of the knee, and numbness from the knee to the calf.  
Examination revealed no effusion.  Crepitation and laxity 
were noted.  Impression was status post ACL reconstructions 
and multiple arthroscopies of the left knee, with continued 
mild instability and limitation of motion.  The examiner 
stated that the left knee "lacks 15 degrees to full 
extension and has only 115 degrees of flexion."  The 
examiner further stated that the veteran had "not yet fully 
recovered from the effects of [the November 1996] surgery" 
and was "still significantly handicapped."

The Board again reviewed the veteran's claim in October 1997, 
and once again remanded the case to the RO for additional 
development, including a VA examination by a specialist in 
orthopedics.  In finding further examination necessary, the 
Board again referenced DeLuca.  In addition, the Board once 
again instructed the RO to request the names and addresses of 
all health care providers where the veteran received 
treatment for her left knee disability since June 1994.  

Accordingly, both VA and private treatment records were 
received.  A February 1997 VA outpatient treatment report 
notes that the veteran fell on the ice and landed on her left 
knee.  The treatment report further notes her complaints of 
burning pain in the inner aspect of the left knee.  
Examination revealed no effusion.  The ACL was noted to be 
loose but intact.  The examiner noted that the left knee was 
not sprained.

A May 1997 treatment record from Robert Day, M.D., the 
veteran's private physician, notes the veteran's complaints 
of ongoing pain in the left knee.  Examination revealed range 
of motion from 0 to 115 degrees and mild laxity.  There was 
no effusion.  A June 1997 x-ray report notes minor cortical 
and intramedullary curvilinear densities, presumably related 
to the veteran's previous six knee operations.  No tibial 
plateau fracture, subluxation, joint effusion, or other acute 
post-traumatic defects were identified.  A July 1997 MRI 
report notes an impression of satisfactory post ACL 
reconstruction, and complex tear of shortened medial meniscus 
posterior horn, possibly as a result of a previous partial 
meniscectomy.  A November 1997 treatment record notes the 
veteran's complaints about the knee making more noise and 
"catching" more often.  The veteran further noted that the 
knee felt "tighter" after exercise.  Examination revealed 
full range of motion and no effusion.  The examiner noted 
that there was good stability following ACL repair.

An August 1997 treatment record from Altaf Ahmed, M.D., the 
veteran's private physician, notes the veteran's complaints 
of constant left knee pain that increases with activity.  The 
veteran reported that the left knee swells by the end of the 
day.  Examination revealed no effusion and no AP laxity.  
There was tenderness over the medial joint line, especially 
anteromedially with positive McMurray's test.  Impression 
included internal derangement of the left knee.

In addition, the veteran underwent a VA orthopedic 
examination in March 1998.  The examination report notes the 
veteran's complaints of a recurrent sensation of "something 
occasionally interfering with smooth joint motion."  She 
reported there was no locking.  Examination of the left knee 
revealed no effusion or patellofemoral crepitation.  Range of 
motion was from 0 to 115 degrees without discomfort.  Full 
flexion of the left knee was noted to be possible; however, 
it most likely would be accompanied by a ripping sensation 
followed by pain and swelling.  Minimal medial laxity of 
about 0.25 centimeters was noted.  The drawer sign and 
Lachman's sign both showed a trace of laxity.  Toe and heel 
walking was done well.  Motor strength on the left was 
minimally decreased.  Uniform overall atrophy of the left leg 
was noted.  No abnormal sensations were noted.  X-rays were 
consistent with a history of ACL reconstruction, and revealed 
generalized wear of all compartments of the left knee.  
Impression included status-post ACL reconstruction of the 
left knee with mild continued instability and limitation of 
motion, and recurrent torn medial meniscus of the left knee.  
The examiner stated that there was some weakened movement and 
excess fatigability in the left knee, but no incoordination.  
The examiner further stated that the veteran "is still 
significantly handicapped with the left knee and her overall 
activity."

After reviewing the aforementioned evidence in July 1999, the 
Board once again remanded the case to the RO for additional 
development, including a VA examination by a specialist in 
orthopedics.  In finding further examination necessary, the 
Board again referenced DeLuca.

The evidence of record notes that the RO scheduled the 
veteran to undergo the VA examination referenced in the 
Board's Remand in August 1999; however, the veteran failed to 
report.  The request had apparently been sent to her latest 
known address of record and had not been returned as 
undeliverable by the USPS.  In a Supplemental Statement of 
the Case mailed in October 1999, the RO notified the veteran 
of its reasons for continuing its evaluation of the veteran's 
service-connected left knee disability and informed the 
veteran of her failure to report for the scheduled VA 
examination.  The veteran did not offer any explanation for 
her failure to report for a VA examination, nor did she 
express a willingness to report for an examination.

Other evidence of record includes a June 1994 statement from 
the veteran, in which she notes a history of multiple left 
knee surgeries and complaints of left knee pain, swelling and 
instability.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, she has submitted a claim which is 
plausible, and, therefore, capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990), Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran is currently assigned a rating of 30 percent 
under Diagnostic Code 5257, other impairment of the knee, 
which contemplates severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  This is the maximum rating under Code 5257.  

The Board notes that in addition to the above findings 
pertaining to subluxation and instability, VA examination 
also reflects that the veteran's service- connected left knee 
disability is manifested by x-ray findings of generalized 
wear of all compartments, pain on motion, minimally decreased 
motor strength, some weakened movement and excess 
fatigability.  Accordingly, the veteran is entitled to a 
separate evaluation for the painful motion.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that codes 
that provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  However, in Johnson v. Brown, 9 Vet. App. 7 (1996), 
the Court noted that, since Diagnostic Code 5257 (impairment 
of the knee) was not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  In a later opinion, the General Counsel 
noted that even if the claimant technically has full range of 
motion but motion is inhibited by pain, a compensable rating 
for arthritis under DC 5003 and section 4.59 would be 
available.  VAOPGCPREC 9-98, August 14, 1998.

As discussed above the veteran is in receipt of a 30 percent 
evaluation under Diagnostic Code 5257, other impairment of 
the knee.  The Board finds, consistent with the opinions set 
forth above, that she also has additional knee disability 
manifested by limitation of motion.  The Board notes that a 
knee disability rated under Diagnostic Code 5257 warrants a 
separate rating for limitation of motion when there is x-ray 
evidence of arthritis and painful motion under 38 C.F.R. § 
4.59. VAOPGCPREC 9-98, August 14, 1998.  While arthritis of 
the left knee has not been diagnosed per se, the x-ray 
reports of record note findings of generalized wear of all 
compartments of the left knee.  VA examination reports and 
private treatment records dated from 1993 to 1998 note the 
veteran's complaints of left knee pain.  A November 1993 VA 
examination report notes that range of motion was normal, but 
that the veteran winced on range of motion testing, 
suggesting pain.  In the most recent (March 1998) VA 
examination report, the VA examiner indicated that the 
veteran's left knee showed minimally decreased motor 
strength, which would contribute to weakness and excess 
fatigability.  Actual range of motion was reported to be 
flexion to 115 degrees and extension to 0 degrees.  
Accordingly, while compensable limitation of motion under 
Diagnostic Code 5260 or 5261 is not shown, the Board finds 
that a separate 10 percent rating, and no more, is warranted 
on the basis of X-ray findings of generalized wear of all 
compartments of the left knee and painful motion.

Finally, the Board notes that the veteran has not required 
extensive periods of hospitalization; nor is there anything 
else in the record to suggest that an extraschedular 
evaluation might possibly be in order under 38 C.F.R. § 3.321 
(1999).


ORDER

Entitlement to an increased (greater than 30 percent) rating 
for a left knee disability, manifested by other impairment, 
is denied.

Entitlement to a separate rating of 10 percent, and no more, 
for a left knee disability, manifested by limitation of 
motion and pain, is warranted, subject to the law and 
regulations controlling the award of monetary benefits.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

